EXHIBIT 10.2

 

HCP, INC.

2014 PERFORMANCE INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”) is dated as of [   ], 20       (the “Award Date”) by and between
HCP, Inc., a Maryland corporation (the “Corporation”), and
[                              ] (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the HCP, Inc. 2014 Performance Incentive Plan, as amended
and/or restated from time to time (the “Plan”), the Corporation hereby grants to
the Director, effective as of the date hereof, an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Plan.

 

2.                                      Grant.  Subject to the terms of this
Agreement, the Corporation hereby grants to the Director an Award with respect
to an aggregate of 3,000 stock units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Stock Units”).  As used herein, the term “stock
unit” means a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Stock (subject to adjustment as provided in Section 7.1 of the Plan) solely for
purposes of the Plan and this Agreement.  The Stock Units shall be used solely
as a device for the determination of the payment to eventually be made to the
Director if such Stock Units vest pursuant to Section 3.  The Stock Units shall
not be treated as property or as a trust fund of any kind.  The Award is subject
to all of the terms and conditions set forth in this Agreement and is further
subject to all of the terms and conditions of the Plan, as it may be amended
from time to time, and any rules adopted by the Administrator, as such rules are
in effect from time to time.

 

3.                                      Vesting.  Subject to Section 8 below,
the Award shall vest and become nonforfeitable with respect to one third (1/3rd)
of the total number of the Stock Units (subject to adjustment under Section 7.1
of the Plan) on each of the first, second and third anniversaries of the Award
Date.

 

4.              Continuance of Service.  The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and

 

1

--------------------------------------------------------------------------------


 

benefits upon or following a termination of services as provided in Section 8
below or under the Plan. Nothing contained in this Agreement or the Plan
constitutes a continued service commitment by the Corporation or interferes with
the right of the Corporation to increase or decrease the compensation of the
Director from the rate in existence at any time.

 

5.                                      Dividend and Voting Rights.

 

(a)                                 Limitations on Rights Associated with
Units.  The Director shall have no rights as a stockholder of the Corporation,
no dividend rights (except as expressly provided in Section 5(b) with respect to
Dividend Equivalent Rights) and no voting rights, with respect to the Stock
Units and any shares of Common Stock underlying or issuable in respect of such
Stock Units until such shares of Common Stock are actually issued to and held of
record by the Director.

 

(b)                                 Dividend Equivalent Rights.  As of any date
that the Corporation pays an ordinary cash dividend on its Common Stock, the
Corporation shall pay the Director an amount equal to the per share cash
dividend paid by the Corporation on its Common Stock on such date multiplied by
the number of Stock Units remaining subject to this Award as of the related
dividend payment record date.  No such payment shall be made with respect to any
Stock Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.

 

6.                                      Restrictions on Transfer.  Neither the
Award, nor any interest therein or amount or shares payable in respect thereof
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered, either voluntarily or involuntarily.  The transfer restrictions
in the preceding sentence shall not apply to (a) transfers to the Corporation,
or (b) transfers by will or the laws of descent and distribution.

 

7.                                      Timing and Manner of Payment of Stock
Units.  On or as soon as administratively practical following each vesting of
the applicable portion of the total Award pursuant to the terms hereof (and in
all events within sixty (60) days after such vesting event), the Corporation
shall deliver to the Director a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date.  The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Director or other person entitled under the Plan to
receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances that the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.  The Director shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

 

8.                                      Effect of Termination of Services.  The
Director’s Stock Units shall terminate to the extent such units have not become
vested pursuant to Section 3 hereof

 

2

--------------------------------------------------------------------------------


 

prior to the first date that the Director is no longer a member of the Board of
Directors (the “Severance Date”), regardless of the reason for the termination
of the Director’s services; provided, however, that if the Director’s services
are terminated as a result of the Director’s death, Total Disability (as defined
below) or Retirement (as defined below), the Director’s Stock Units, to the
extent such units are not then vested, shall become fully vested as of the
Severance Date and shall be paid in accordance with Section 7.  If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable Severance Date without payment
of any consideration by the Corporation and without any other action by the
Director, or the Director’s beneficiary or personal representative, as the case
may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement”
means, that, as of the date of termination of the Director’s services, the
Director (1) has attained age 65 and completed at least five (5) full years of
service as an employee of the Corporation and its Subsidiaries and/or a member
of the Board, or (2) has attained age 60 and completed at least fifteen (15)
full years of service as an employee of the Corporation and its Subsidiaries
and/or a member of the Board.

 

9.                                      Adjustments Upon Specified Events;
Change in Control Event.

 

(a)                                 Adjustments.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan (including, without limitation, an extraordinary cash dividend on such
stock), the Administrator shall make adjustments in accordance with such section
in the number of Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.  No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are paid pursuant to Section 5(b).

 

(b)                                 Change in Control Event.  Upon the
occurrence of an event contemplated by Section 7.2 or 7.3 of the Plan and
notwithstanding any provision of Section 7.2 and 7.3 of the Plan to the
contrary, the Award (to the extent outstanding at the time of such event) shall
continue in effect in accordance with its terms following such event (subject to
adjustment in connection with such event pursuant to Section 7.1 of the Plan);
provided, however, that the Administrator shall determine, in its sole
discretion, whether the vesting of the Stock Units will accelerate in connection
with such event and the extent of any such accelerated vesting; provided,
further, that any Stock Units that are so accelerated will be paid on or as soon
as administratively practical after (and in all events within sixty (60) days
after) the first to occur of the original vesting date of such accelerated Stock
Units set forth in Section 3 above or the Participant’s separation from service.

 

10.                               Tax Withholding.  Upon vesting of any Stock
Units or any distribution of shares of Common Stock in respect of the Stock
Units, the Director or other person entitled to receive such distribution may
irrevocably elect, in such manner and at such time or

 

3

--------------------------------------------------------------------------------


 

times prior to any applicable tax date as may be permitted or required under
Section 8.5 of the Plan and rules established by the Administrator, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value to satisfy any withholding obligations of the Corporation or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates; provided, however, that in the event that the
Corporation cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Stock Units, the Corporation (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Director and/or to
deduct from other compensation payable to the Director any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 

11.                               Notices.  Any notice to be given under the
terms of this Agreement shall be in writing and addressed to the Corporation at
its principal office to the attention of the Secretary, and to the Director at
the Director’s last address reflected on the Corporation’s payroll records.  Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be given only when received, but if the Director is no longer an
Eligible Person, shall be deemed to have been duly given five (5) business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

 

12.                               Plan.  The Award and all rights of the
Director under this Agreement are subject to the terms and conditions of the
provisions of the Plan, incorporated herein by reference.  The Director agrees
to be bound by the terms of the Plan and this Agreement.  The Director
acknowledges having read and understanding the Plan, the Prospectus for the Plan
and this Agreement.  Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

13.                               Entire Agreement.  This Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof.  The Plan and this Agreement may be amended pursuant to
Section 8.6 of the Plan.  Any such amendment must be in writing and signed by
the Corporation.  Any such amendment that materially and adversely affects the
Director’s rights under this Agreement requires the consent of the Director in
order to be effective with respect to the Award.  The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Director hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other

 

4

--------------------------------------------------------------------------------


 

provision hereof.  The Director acknowledges receipt of a copy of this
Agreement, the Plan and the Prospectus for the Plan.

 

14.                               Limitation on Director’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust.  Neither the Plan nor any underlying program, in and of itself, has any
assets.  The Director shall have only the rights of a general unsecured creditor
of the Corporation with respect to amounts credited and benefits payable, if
any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock as a general unsecured creditor with respect to the
Stock Units, as and when payable hereunder.  The Award has been granted to the
Director in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Director.

 

15.                               Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

16.                               Section Headings.  The section headings of
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect any provision hereof.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland without regard to conflict of law principles thereunder.

 

18.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.

 

THE DIRECTOR’S ACCEPTANCE OF THE AWARD THROUGH THE ELECTRONIC STOCK PLAN AWARD
RECORDKEEPING SYSTEM MAINTAINED BY THE CORPORATION OR ITS DESIGNEE CONSTITUTES
THE DIRECTOR’S AGREEMENT TO THE TERMS AND CONDITIONS HEREOF, AND THAT THE AWARD
IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS
AGREEMENT.

 

*              *              *

 

[The remainder of this page is intentionally left blank.]

 

5

--------------------------------------------------------------------------------